           Case 2:20-mj-00709-BNW Document 48
                                           47 Filed 08/20/21
                                                    08/19/21 Page 1 of 4



     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ELKIND
 6
                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                     )
10                                                 )
                            Plaintiff,             )
11                                                 )    Case No.:     2:20-mj-00709-BNW-1
     vs.                                           )
12                                                 )    STIPULATION TO CONTINUE
13   SHEENA ELKIND,                                )    PRELIMINARY EXAMINATION DATE
                                                   )
14                                                 )    (NINTH REQUEST)
                     Defendant.                    )
15   ______________________                        )
16
              IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, District of Nevada, and Shaheen Torgoley, Assistant United
18
     States Attorney, counsel for the United States of America, and Gabriel L. Grasso, Esq,
19
20   counsel for SHEENA ELKIND, that the Preliminary Examination hearing currently

21   scheduled for August 23, 2021 at 10:00 a.m., be vacated and set to a date and time
22   convenient to this court but no sooner than ninety (90) days.
23
              The Stipulation is entered into for the following reasons:
24
              1. The parties continue to work though preliminary matters in this case which
25
                 involve consultation with law enforcement.
26
27            2. These preliminary matters are relevant to the forward progress being made with

28               respect to the ultimate presentation of this case to the Grand Jury and require

                 additional time to be resolved.
      Case 2:20-mj-00709-BNW Document 48
                                      47 Filed 08/20/21
                                               08/19/21 Page 2 of 4


          3. Ms. ELKIND is on Pretrial Release and does not object to the continuance.
 1        4. The parties agree to the continuance.
 2
          5. The additional time requested herein is not sought for purposes of delay, but
 3
             merely to allow counsel for defendant sufficient time within which to be able to
 4
             effectively and complete investigation of the discovery materials provided.
 5
 6        6. Denial of this request for continuance would result in a miscarriage of justice.

 7        7. The additional time requested by this Stipulation is excusable in computing the
 8           time within which the trial herein must commence pursuant to the Speedy Trial
 9
             Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors
10
             under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).
11
12        8. This is the ninth request for a continuance of the preliminary hearing date in this

13           case.

14        DATED this 19th day of August 2021.
15
16   GABRIEL L. GRASSO, P.C.                        CHRISTOPHER CHIOU
     Counsel for SHEENA ELKIND                      Acting United States Attorney
17
     By_/s/ Gabriel L. Grasso___________            By_/s/ Shaheen Torgoley________
18   GABRIEL L. GRASSO, ESQ.                        Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28

                                                2
           Case 2:20-mj-00709-BNW Document 48
                                           47 Filed 08/20/21
                                                    08/19/21 Page 3 of 4


     GABRIEL L. GRASSO, ESQ.
     Nevada Bar No. 7358
 1   GABRIEL L. GRASSO, P.C.
 2   411 South 6th Street
     Las Vegas, NV 89101
 3   T: (702) 868-8866
     F: (702) 868-5778
 4   E: gabriel@grassodefense.com
     Attorney for ELKIND
 5
                                    UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,                   )
 8                                               )
                             Plaintiff,          )
 9                                               )       Case No.:    2:20-mj-00709-BNW-1
     vs.                                         )
10
                                                 )       FINDINGS OF FACT, CONCLUSIONS
11   SHEENA ELKIND,                              )       OF LAW AND ORDER
                                                 )
12                                               )
                     Defendant.                  )
13
     ______________________                      )
14
                                           FINDINGS OF FACT
15
              Based on the pending Stipulation of counsel, and good cause appearing therefore,
16
     the Court finds that:
17
              1. The parties continue to work though preliminary matters in this case which
18
                 require additional time to be resolved.
19
              2. Ms. ELKIND is on Pretrial Release and does not object to the continuance.
20
21            3. The parties agree to the continuance.

22            4. The additional time requested herein is not sought for purposes of delay, but
23               merely to allow counsel for defendant sufficient time within which to be able to
24
                 effectively and complete investigation of the discovery materials provided.
25
              5. Denial of this request for continuance would result in a miscarriage of justice.
26
27            6. The additional time requested by this Stipulation is excusable in computing the

28               time within which the trial herein must commence pursuant to the Speedy Trial


                                                     3
        Case 2:20-mj-00709-BNW Document 48
                                        47 Filed 08/20/21
                                                 08/19/21 Page 4 of 4


               Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors
 1             under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).
 2
            7. This is the ninth request for a continuance of the preliminary hearing date in this
 3
               case.
 4
                                      CONCLUSIONS OF LAW
 5
 6          The ends of justice served by granting said continuance outweigh the best interest

 7   of the public and the defendant in a speedy trial, since the failure to grant said continuance
 8   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient
 9
     time and the opportunity within which to be able to effectively and thoroughly prepare for
10
     trial, taking into account the exercise of due diligence.
11
12          The continuance sought herein is excusable under the Speedy Trial Act, Title 18,

13   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title

14   18, United States Code, § 3161(h)(7)(B)(i), (iv).
15
16
                                                ORDER
17
            IT IS THEREFORE ORDERED that the Preliminary Examination hearing currently
18
19   scheduled for August 30th, 2021, at 10:00 a.m., be vacated and continued to
      11/23/2021 at 10:00 a.m.
     ______________________.
20
21
22                            August
     DATED this 20th
                ____ day of ________________, 2021.
23
24
                                                ____________________________________
25
                                                UNITED STATES DISTRICT JUDGE
26
27
28

                                                   4
